                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 1 of 22 Page ID #:200




                                            1   Andrew P. Holland/Bar No. 224737
                                                aholland@thoits.com
                                            2   Mark V. Boennighausen/Bar No. 142147
                                                mboennighausen@thoits.com
                                            3   Nathaniel H. Lipanovich/Bar No. 292283
                                                nlipanovich@thoits.com
                                            4   THOITS LAW
                                                A Professional Corporation
                                            5   400 Main Street, Suite 205
                                                Los Altos, California 94022
                                            6   Telephone: (650) 327-4200
                                                Facsimile: (650) 325-5572
                                            7
                                                Attorneys for Plaintiff
                                            8   Bella+Canvas, LLC
                                            9                     UNITED STATES DISTRICT COURT
                                           10                   CENTRAL DISTRICT OF CALIFORNIA
                                           11
             A PROFESIONAL CORPORATION




                                           12   BELLA+CANVAS, LLC,                    Case No.: 2:20-cv-05947-JWH-(AS)
THOITS LAW




                                           13                     Plaintiff,          The Hon. John W. Holcomb
                                           14         v.                              BELLA+CANVAS, LLC’S
                                                                                      OPPOSITION TO TSC APPAREL,
                                           15   TSC APPAREL, LLC, an Ohio             LLC’S MOTION TO DISMISS
                                                limited liability company; and        FIRST AMENDED COMPLAINT
                                           16   DOES 1 through 20, inclusive,
                                                                                      Date:            December 4, 2020
                                           17                     Defendants.         Time:            9:00 a.m.
                                                                                      Courtroom:       2
                                           18                                         Trial Date:      None
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28

                                                      BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 2 of 22 Page ID #:201


                                            1                               TABLE OF CONTENTS
                                            2                                                                                    Page
                                            3
                                            4   I.     INTRODUCTION................................................................ 1
                                            5   II.    LEGAL STANDARD ........................................................... 2
                                            6
                                                III.   PROCEDURAL HISTORY AND FIRST AMENDED COMPLAINT . 3
                                            7
                                            8   IV.    ARGUMENT ..................................................................... 5

                                            9          A.    Claim 1: The FAC States A Claim For Breach of Contract
                                                             Based On Invoices Sent To TSC To Confirm TSC’s Orders ...... 5
                                           10
                                           11                1.     The FAC Alleges The Existence Of A Contract And
                                                                    The Specific Terms That Have Been Breached............... 5
                                           12
             A PROFESIONAL CORPORATION




                                                             2.     The FAC Alleges TSC’s Breach ................................ 9
THOITS LAW




                                           13
                                           14                3.     There Is No Statute of Limitations Issue ...................... 9

                                           15          B.    Claim 2: The FAC States A Claim For Breach of Contract
                                                             Based On The Parties’ Incentive Agreement ........................ 10
                                           16
                                           17                1.     The Majority Of TSC’s Arguments Were Not Part Of
                                                                    The Parties’ Meet and Confer Or Were Resolved
                                           18                       During The Meet And Confer.................................. 11

                                           19                2.     The FAC Sufficiently Alleges That TSC’s Failure To
                                                                    Pay For Orders Is A Breach Of Contract .................... 12
                                           20
                                           21                3.     The FAC Sufficiently Alleges That TSC’s Cancellation
                                                                    Of Orders Is A Breach Of Contract ........................... 13
                                           22
                                                             4.     TSC Admitted The Purported Issues With Rebates and
                                           23                       Incentives Were Resolved At The Meet And Confer....... 14
                                           24                5.     The FAC Sufficiently Alleges That The Terms Of The
                                           25                       2019 Agreement Continued Into 2020 ........................ 15

                                           26   V.     IF THE COURT IS INCLINED TO GRANT THE MOTION TO
                                                       DISMISS, LEAVE TO AMEND SHOULD BE GIVEN ................. 16
                                           27
                                           28   VI.    CONCLUSION .................................................................. 18

                                                                              i
                                                       BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 3 of 22 Page ID #:202




                                            1                               TABLE OF AUTHORITIES
                                                                                                                                   Page(s)
                                            2
                                                Cases
                                            3
                                                Ashcroft v. Iqbal, 556 U.S. 662 (2009)........................................... 1, 3
                                            4
                                                Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ............................ 2
                                            5
                                                C9 Ventures v. SCV–West, L.P., 202 Cal. App. 4th 1483 (2012) ........... 7, 8
                                            6
                                                Careau & Co. v. Sec. Pac. Bus. Credit, Inc.,
                                            7     222 Cal. App. 3d 1371 (1990) ..................................................... 5
                                            8   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048
                                                 (9th Cir. 2003) ............................................................... 3, 16, 17
                                            9
                                                Estate of Gonzales v. Hickman, No. 05-00660 MMM (RCX), 2006 WL
                                           10     4959780, at *16 (C.D. Cal. Jan. 30, 2006) ..................................... 15
                                           11   Foman v. David, 371 U.S. 178 (1962) ........................................ 17, 18
             A PROFESIONAL CORPORATION




                                           12
THOITS LAW




                                                Gilligan v. Jamco Dev. Corp., 108 F.3d 246 (9th Cir. 1997) ................... 3
                                           13   J D Factors, LLC v. Reddy Ice Holdings Inc., No.
                                                  CV1406709DDPFFMX, 2016 WL 6996152, at *1 (C.D. Cal.
                                           14     June 6, 2016) .......................................................................... 8
                                           15   Jackson v. Rhino Entertainment Co., No. CV1601668BROPJWX, 2016
                                                  WL 11002546, at *5 (C.D. Cal. Nov. 10, 2016) .............................. 14
                                           16
                                                Lumens Co. v. GoEco LED, LLC, 807 F. App'x 612 (9th Cir. 2020) ......... 7
                                           17
                                                Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025 (9th Cir.
                                           18    2008) ................................................................................... 2
                                           19   Neal v. Quality Loan Service Corp., 301 F. App’x at 680 ...................... 12
                                           20   Park v. Morgan Stanley & Co., No. 2:11-CV-9466-ODW, 2012 WL
                                                  589653, at *3 (C.D. Cal. Feb. 22, 2012) ....................................... 13
                                           21
                                                Supermail Cargo, Inc. v. United States, 68 F.3d 1204 (9th Cir. 1995) ....... 10
                                           22
                                                Troyk v. Farmers Group, Inc., 171 Cal. App. 4th 1305 (2009) ................ 15
                                           23
                                                Twaite v. Allstate Ins. Co., 216 Cal. App. 3d 239 (1989)........................ 5
                                           24
                                                Yujin Robot Co. v. Synet Elecs. Inc., No. CV1406237SJOASX, 2015
                                           25     WL 12762254, at *7 (C.D. Cal. Dec. 22, 2015) ............................... 7
                                           26   Statutes
                                           27   California Code of Civil Procedure Section 337 ................................... 9
                                           28
                                                                                              ii
                                                        BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 4 of 22 Page ID #:203




                                            1
                                                Rules
                                            2
                                                Federal Rule of Civil Procedure 8(a) ................................................ 2
                                            3
                                                Federal Rule of Civil Procedure 8(b)(3) ............................................. 2
                                            4
                                                Local Rule 7-3 .......................................................................... 11
                                            5
                                            6
                                            7
                                            8
                                            9
                                           10
                                           11
             A PROFESIONAL CORPORATION




                                           12
THOITS LAW




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                              iii
                                                        BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 5 of 22 Page ID #:204




                                            1   I.    INTRODUCTION
                                            2         Unlike many state jurisdictions, federal courts only require notice
                                            3   pleading. Thus, a motion to dismiss asks only whether a claim makes
                                            4   sufficient allegations “to state a claim to relief that is plausible on its face.”
                                            5   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The First Amended Complaint
                                            6   (“FAC”) plainly provides notice and the basis for the relief it seeks as it
                                            7   alleges that TSC placed over 4,000 orders for apparel from B+C, that TSC
                                            8   received those orders, and that B+C sent invoices based on those orders.
                                            9   TSC failed to pay the amounts due for those orders and this is alleged to have
                                           10   been a breach of both the terms of each order (Claim 1) and the terms of the
                                           11   parties’ separate incentive agreement (Claim 2). The FAC additionally alleges
             A PROFESIONAL CORPORATION




                                           12   as part of Claim 2 that TSC breached a specific contractual provision in the
THOITS LAW




                                           13   parties’ incentive agreement related to the cancellation of orders. The only
                                           14   reasonable inference that can be drawn from the FAC is that TSC’s actions
                                           15   were a breach of contract and thus that B+C has stated a claim against TSC.
                                           16         The alternative reality spun by TSC in its Motion To Dismiss
                                           17   (“Motion,” Dkt. 29), ignores the allegations that TSC specifically ordered the
                                           18   product and received the products. The Motion appears to claim that B+C
                                           19   shipped 4,000 orders to TSC, invoiced TSC for those orders, but that TSC
                                           20   has no obligation to pay. Indeed, TSC ignores that the invoices provided to
                                           21   TSC are based on the orders placed by it.1 This commonplace practice of a
                                           22   customer placing an order and being invoiced for the order is a plausible
                                           23   commercial contractual transaction that meets federal pleading standards at
                                           24   this stage of the case.
                                           25         As set forth below, TSC’s arguments are an implausible reading of the
                                           26   FAC and should be rejected. Indeed, the arguments ignore the allegations of
                                           27   1
                                                 As TSC is well aware, and as alleged in the FAC, invoices were only sent to
                                                B+C after TSC placed an order and the order was shipped by B+C to TSC.
                                           28   FAC ¶ 14.
                                                                                           1
                                                       BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 6 of 22 Page ID #:205




                                            1   the FAC, and they even ignore the admissions made by TSC during the
                                            2   parties’ meet and confer. For example, the Motion feigns ignorance about the
                                            3   FAC’s allegations related to incentive payments, asserting that they “leave[]
                                            4   TSC guessing what actually is alleged against it and why.” Motion at 10:2-3.
                                            5   But TSC doesn’t need to guess: It can ask its counsel, who admitted during
                                            6   the parties’ meet and confer that the issue raised by TSC with respect to
                                            7   incentives and rebates had been clarified and resolved by the parties’
                                            8   discussion. This was specifically confirmed in an email by B+C’s counsel.
                                            9   See Lipanovich Decl. ¶ 4 & Ex. 3 (Email Following Meet and Confer)
                                           10   (“During our meet and confer, we were able to clarify and resolve the issues
                                           11   identified in TSC’s meet and confer letter with respect to the rebates and
             A PROFESIONAL CORPORATION




                                           12   incentives”). TSC’s counsel responded to this email and did not dispute this.
THOITS LAW




                                           13   Id. at Ex. 3.
                                           14         In short, TSC has notice of B+C claims and their legal basis. That is
                                           15   sufficient under federal pleading rules. TSC’s gamesmanship should not be
                                           16   permitted, and TSC’s Motion should be denied.
                                           17   II.   LEGAL STANDARD
                                           18         Federal court plaintiffs are required to give only “a short and plain
                                           19   statement of the claim showing that the pleader is entitled to relief.” Fed. R.
                                           20   Civ. P. 8(a). “Factual allegations must be enough to raise a right to relief
                                           21   above the speculative level, on the assumption that all the allegations in the
                                           22   complaint are true (even if doubtful in fact).” Bell Atlantic Corp. v. Twombly,
                                           23   550 U.S. 544, 555 (2007). A court accepts as true a plaintiff’s well-pleaded
                                           24   factual allegations and construes all factual inferences in the light most
                                           25   favorable to the plaintiff. Manzarek v. St. Paul Fire & Marine Ins. Co., 519
                                           26   F.3d 1025, 1031 (9th Cir. 2008). Rule 8 recognizes that a plaintiff may plead
                                           27   “relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(b)(3).
                                           28
                                                                                          2
                                                      BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 7 of 22 Page ID #:206




                                            1           To survive a 12(b)(6) motion to dismiss, a plaintiff must allege only
                                            2   “enough facts to state a claim to relief that is plausible on its face.” Iqbal, 556
                                            3   U.S. at 697. The issue is “not whether a plaintiff will ultimately prevail but
                                            4   whether the claimant is entitled to offer evidence to support the claims.”
                                            5   Gilligan v. Jamco Dev. Corp., 108 F.3d 246, 249 (9th Cir. 1997). Thus, “[a]
                                            6   motion to dismiss for failure to state a claim is viewed with disfavor and is
                                            7   rarely granted.” Id.
                                            8           Leave to amend “shall be freely given.” Eminence Capital, LLC v.
                                            9   Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003).
                                           10   III.    PROCEDURAL HISTORY AND FIRST AMENDED COMPLAINT
                                           11           B+C filed its Complaint (Dkt. 1) against TSC on August 10, 2020.
             A PROFESIONAL CORPORATION




                                           12   TSC filed a motion to dismiss, and with respect to the breach of contract
THOITS LAW




                                           13   claim it only challenged two elements: the existence of a contract and
                                           14   damages. On the first element, Judge Klausner found that, based on the
                                           15   allegation in the Complaint, “[w]hile the Court can reasonably infer that
                                           16   Plaintiff bases these breaches on the specific terms in the parties' agreements,
                                           17   the Court cannot deduce which terms of which contracts Defendant allegedly
                                           18   breached.” Dkt. 26 (“Order”) at 3. Thus the Court held that B+C needed to
                                           19   “identify the specific terms of the specific agreements that Defendant
                                           20   allegedly breached.” Id. On the damages element, Judge Klausner rejected
                                           21   TSC’s demand for more specificity, and found that allegations of damages for
                                           22   “hundreds of thousands” of dollars in cancelled orders and “millions of
                                           23   dollars” in other damages were sufficient at the pleading stage. Id. at 4.2
                                           24             In response to the Order, B+C filed a FAC that specifically alleges
                                           25   each contractual term that TSC breached and the contract that it came from.
                                           26   First, for Breach of Contract – Invoices, the FAC alleges that TSC placed
                                           27   orders with B+C and that after each order “B+C sends out invoices when a
                                           28   2
                                                    Judge Klausner also dismissed two other claims which are no longer at issue.
                                                                                          3
                                                        BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 8 of 22 Page ID #:207




                                            1   product ships to its customer, and thus all products that are subject to B+C
                                            2   invoices have been shipped to TSC.” FAC ¶ 14. As evidence in these
                                            3   invoices, “the payment terms are either Net 30, Net 60, or Net 90,” meaning
                                            4   that, e.g., payment is due within 60 days. FAC ¶ 15. TSC breached “by not
                                            5   paying millions of dollars within the time period set forth on B+C’s invoices
                                            6   and by TSC never paying for millions of dollars in apparel that TSC
                                            7   received.” FAC ¶ 18.
                                            8         Second, for Breach of Contract – Incentive Agreement, there are two
                                            9   alleged contractual terms that TSC is alleged to have breached. Each is
                                           10   recited and pin cited.3 Under the parties’ incentive agreement, “payment
                                           11   terms are Net 60, meaning that invoices must be paid within 60 days.” FAC
             A PROFESIONAL CORPORATION




                                           12   ¶ 24 (citing 2019 Incentive Agreement, p. 2). TSC breached this contractual
THOITS LAW




                                           13   term “by not paying millions of dollars owed within the Net 60 payment terms
                                           14   (or at any time).” FAC ¶ 28. Additionally, the incentive agreement requires
                                           15   that “‘Cancelled purchase orders, rescheduled shipments or other product
                                           16   changes requested by TSC are subject to preapproved acceptance by
                                           17   BELLA+CANVAS.’” FAC ¶ 25 (quoting 2019 Incentive Agreement, p. 4.).
                                           18   TSC is alleged to have breached this provision “by cancelling orders without
                                           19   B+C’s pre-approval.” FAC ¶ 29.
                                           20         The FAC also contains additional allegations related to damages, which
                                           21   the Court already concluded were sufficient. This includes allegations related
                                           22   to millions of dollars in damages related to incentives and rebates, FAC ¶ 30,
                                           23   and allegations related to hundreds of thousands of dollars in cancelled orders.
                                           24   Id. The contractual provisions related to these incentives and rebates are also
                                           25   set forth in detail in the FAC. E.g. FAC 22-23.
                                           26   3
                                                  The 2019 Incentive Agreement contains confidential information related to
                                                how B+C calculates incentive payments, and thus the agreement is not
                                           27   attached to the FAC. However, all material terms that are alleged to have
                                                been breached are set forth in detail in the FAC, and TSC has a copy of the
                                           28   2019 Incentive Agreement, readily putting it on notice of the allegations.
                                                                                        4
                                                      BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 9 of 22 Page ID #:208




                                            1   IV.   ARGUMENT
                                            2         A.    Claim 1: The FAC States A Claim For Breach of Contract
                                            3               Based On Invoices Sent To TSC To Confirm TSC’s Orders
                                            4         A breach of contract claim has four elements: (1) the existence of a
                                            5   valid contract; (2) plaintiff's performance or excuse for nonperformance; (3)
                                            6   defendant's breach; and (4) resulting damage to the plaintiff. Careau & Co.
                                            7   v. Sec. Pac. Bus. Credit, Inc., 222 Cal. App. 3d 1371, 1388 (1990). The
                                            8   Motion appears to challenge only the existence of a valid contract (element 1)
                                            9   and its breach (element 3).
                                           10               1.     The FAC Alleges The Existence Of A Contract And The
                                           11                      Specific Terms That Have Been Breached
             A PROFESIONAL CORPORATION




                                           12         The Court’s Order explained that the B+C needed to be clarify “which
THOITS LAW




                                           13   terms of which contracts Defendant allegedly breached.” Order at 3. The
                                           14   FAC does this specifically by creating two causes of action for breach of
                                           15   contract. In the first claim for Breach of Contract – Invoices, B+C explained
                                           16   the interactions between the parties where first TSC places an order with
                                           17   B+C, and then B+C ships the order and confirms it with an invoice. FAC ¶
                                           18   14. The material term that is alleged to have been breached is that the invoice
                                           19   must be paid within either 30, 60, or 90 days. FAC ¶ 15. The FAC alleges
                                           20   that there have been over 4,000 orders placed by TSC, shipped by B+C,
                                           21   invoiced by B+C, but not paid for by TSC. FAC ¶ 16. The date ranges of
                                           22   these invoices are also given. Id. The fact that TSC is required to pay for
                                           23   apparel that it ordered and received is hardly controversial, and yet TSC
                                           24   spends three pages of the Motion trying to avoid this basic obligation.
                                           25         First, TSC argues that B+C is required to set forth the terms of the
                                           26   contract “according to legal effect.” Motion at 7:3-4 (quoting Twaite v.
                                           27   Allstate Ins. Co., 216 Cal. App. 3d 239, 252 (1989)). As set forth above, this
                                           28   was done as the relevant terms of the contract for each order are the payment
                                                                                        5
                                                      BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 10 of 22 Page ID #:209




                                            1   terms and they are recited in detail. To the extent that the Motion implies that
                                            2   B+C is required to attach each order or invoice to the FAC, TSC has already
                                            3   made clear this is not its position. See Lipanovich Decl. Ex. 3 (TSC’s
                                            4   counsel explaining that “I stated that you did not have to attach all ‘4000
                                            5   invoices’ to the operative complaint.”).
                                            6         Second, TSC argues that the FAC supposedly “fails to allege any
                                            7   essential terms of a specific contract or contracts that TSC purportedly
                                            8   breached.” Motion at 7:17-18. Yet once again, this completely ignores the
                                            9   specific allegations in the FAC that TSC was required to pay for products it
                                           10   ordered within either 30, 60, or 90 days, and that TSC failed to do so. FAC
                                           11   ¶¶ 14-16.
             A PROFESIONAL CORPORATION




                                           12         Unable to avoid the fundamental allegations of the FAC, the Motion
THOITS LAW




                                           13   instead tries to create a sideshow to distract the Court. The Motion claims
                                           14   that the FAC “only alleges the terms of the invoices,” and that invoices alone
                                           15   are not contracts. Motion at 7:25-28. This ignores the allegations in the FAC
                                           16   that make clear the invoices were an acceptance of orders that TSC placed,
                                           17   and that they were only sent after the apparel was shipped to TSC. FAC ¶
                                           18   14. Thus the invoices merely confirmed the terms of the orders placed by
                                           19   TSC and they did not contain any new terms that B+C is now trying to
                                           20   enforce. In basic contract terms: the order is the offer by TSC to buy
                                           21   product. The shipment of the product and following invoice is the acceptance
                                           22   of the offer by B+C. The invoice is evidence of both the offer and the
                                           23   acceptance. Failure to pay for these orders is TSC’s breach. Notably, TSC
                                           24   does not dispute that it placed orders, was required to pay for them, and that it
                                           25   has failed to make payments.
                                           26         Faced with a similar situation, the Ninth Circuit has concluded that even
                                           27   though invoices are not themselves contracts, “contracts between the parties
                                           28   were formed when [defendant] sent [plaintiff] an offer, in the form of a
                                                                                           6
                                                      BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 11 of 22 Page ID #:210




                                            1   purchase order, and [plaintiff] accepted the offer by shipping the goods.”
                                            2   Lumens Co. v. GoEco LED, LLC, 807 F. App'x 612, 616 (9th Cir. 2020). In
                                            3   that situation, the Ninth Circuit held that the parties had a contract and
                                            4   invoices were “evidence of the parties’ contract.” Id. And even if an invoice
                                            5   is the only writing that confirms the existence of a contract (which is not the
                                            6   situation between B+C and TSC), courts have granted summary judgment
                                            7   and found breach of contract as a matter of law when the evidence shows that
                                            8   the defendant placed orders, received those orders, and did not pay for them.
                                            9   See Yujin Robot Co. v. Synet Elecs. Inc., No. CV1406237SJOASX, 2015 WL
                                           10   12762254, at *7 (C.D. Cal. Dec. 22, 2015) (“Although Yujin has not pointed
                                           11   to any writing other than the invoices demonstrating that Yujin agreed to ship
             A PROFESIONAL CORPORATION




                                           12   units in exchange for Synet's payment, it is undisputed that Synet ordered,
THOITS LAW




                                           13   received, and accepted the 2,240 shipped units and subsequently entered
                                           14   purchase orders with retailers for 2,163 of these units.”). Taking the facts in
                                           15   the FAC as true, B+C has sufficiently alleged that TSC placed orders, B+C
                                           16   shipped products based on those orders and TSC failed to pay for the products
                                           17   when invoiced. These are sufficient allegations to maintain a claim for breach
                                           18   of contract.
                                           19         The FAC’s allegations whereby the invoices simply confirm orders
                                           20   placed by TSC after the product has been shipped makes the Motion’ case law
                                           21   readily distinguishable. C9 Ventures, for example, is not a pleading case.
                                           22   There, the reviewing court was examining contractual issues based on
                                           23   stipulated facts. And in that case, the parties had a contract based on an order
                                           24   and then acceptance of that order, and the question before the court was
                                           25   whether the plaintiff could additionally enforce an indemnification provision
                                           26   that was on the back of an unsigned invoice. C9 Ventures v. SCV–West, L.P.,
                                           27   202 Cal. App. 4th 1483, 1501 (2012). Here, the FAC raises no such issue as
                                           28   to any disputed terms regarding the offer by TSC in ordering the goods at
                                                                                         7
                                                      BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 12 of 22 Page ID #:211




                                            1   issue, and the acceptance of that offer by the shipment of the goods and
                                            2   invoicing for those goods by B+C.
                                            3          Here, to the contrary, B+C is merely asking that TSC be required to
                                            4   pay for the apparel that it ordered. C9 Ventures is also distinguishable
                                            5   because the court noted that in commercial transactions the terms of an
                                            6   invoice are controlling even if it is not signed or accepted. Id. at 1506 (“If
                                            7   [defendant] is considered to be a merchant, however, the additional terms of
                                            8   the invoice, including the indemnification provision, would become terms of
                                            9   the contract unless they materially altered the contract or [defendant] objected
                                           10   to them.”).
                                           11         Tellingly, all but one case cited by TSC dealt with summary judgment
             A PROFESIONAL CORPORATION




                                           12   or followed a trial. TSC’s only case on this issue that addressed a motion to
THOITS LAW




                                           13   dismiss is J D Factors, LLC v. Reddy Ice Holdings Inc. In that case, the
                                           14   plaintiff purchased accounts from a third party and then sued to enforce a
                                           15   contract between that third party and the defendant in order to collect on
                                           16   certain unpaid invoices. No. CV1406709DDPFFMX, 2016 WL 6996152, at
                                           17   *1 (C.D. Cal. June 6, 2016). Thus the plaintiff was not able to include any
                                           18   allegations in the complaint about what exactly was performed and what terms
                                           19   of the contract at issue was supposedly breached. That is very different from
                                           20   here, where this contract was between the two parties to this action. And the
                                           21   FAC alleges that TSC placed orders for apparel from B+C, received that
                                           22   apparel, and yet has not paid for the apparel.
                                           23         In a similar vein, TSC claims that B+C has not alleged “mutual assent”
                                           24   or that TSC accepted the invoices. Motion at 8:6-12. Once again, this
                                           25   ignores the allegations related to the role of the invoices regarding the timing
                                           26   of the commercial transactions alleged in the FAC. The FAC makes clear
                                           27   that invoices were only sent to TSC after TSC had placed an order and after
                                           28   B+C had shipped the order to TSC. Thus the invoice represents evidence of
                                                                                         8
                                                      BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 13 of 22 Page ID #:212




                                            1   B+C’s acceptance of TSC’s order and confirms the parties’ mutual assent.
                                            2   Lumens, 807 F. App'x at 616 (finding a contract based on an order being
                                            3   placed and shipped, and explaining that an invoice is evidence of a contract).
                                            4                2.    The FAC Alleges TSC’s Breach
                                            5         In what appears to be a throwaway argument, TSC claims in a single
                                            6   sentence that “[a]dditionally, Plaintiff’s conclusory allegations of breach are
                                            7   not supported by any facts and, thus, fail to give TSC fair notice of Plaintiff’s
                                            8   claim and the grounds upon which it rests.” Motion at 9:3-5. No portion of
                                            9   the FAC is addressed or cited, and the FAC sets forth in detail the number of
                                           10   invoices at issue (“over 4,000”), the dates of those invoices (“between May
                                           11   11, 2017 and May 20, 2020”), the total amount due on these invoices (“over
             A PROFESIONAL CORPORATION




                                           12   four million dollars”) and the fact that they have not been paid. FAC ¶ 16.
THOITS LAW




                                           13   This clearly puts TSC on notice, and TSC’s counsel has already admitted as
                                           14   much, stating during the meet and confer that B+C is not required to attach
                                           15   all 4,000 invoices to the FAC in order to state a claim. Lipanovich Decl.
                                           16   Ex. 3.
                                           17                3.    There Is No Statute of Limitations Issue
                                           18         TSC’s also discusses the statute of limitations for a breach of contract
                                           19   claim, but does not actually ask the Court to dismiss the claim based on it. In
                                           20   an event, the statute of limitations argument fails for the same reasons
                                           21   discussed above. For every order at issue, there are at least two writings.
                                           22   First, there is the order placed by TSC that was submitted to B+C. FAC ¶
                                           23   14. Second, there is the invoice confirming the order submitted by B+C to
                                           24   TSC. Id. These allegations must be accepted as true, and thus they constitute
                                           25   a writing that evidences the parties’ contract. Each writing contains the
                                           26   material term that is alleged to have been breached – i.e. Net 30, Net 60, or
                                           27   Net 90 payments terms. FAC ¶ 15. That makes the statute of limitations four
                                           28   years. Cal. Code Civ. Proc. § 337.
                                                                                         9
                                                         BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 14 of 22 Page ID #:213




                                            1         Notably, TSC fails to cite any case law for the proposition that the
                                            2   statute of limitations is appropriately applied in these circumstances at
                                            3   pleading stage. “[A] complaint cannot be dismissed unless it appears beyond
                                            4   doubt that the plaintiff can prove no set of facts that would establish the
                                            5   timeliness of the claim.” Supermail Cargo, Inc. v. United States, 68 F.3d
                                            6   1204, 1207 (9th Cir. 1995). Here, as set forth above, B+C will be able to
                                            7   show, and has alleged, that a writing supports its claims for breach of
                                            8   contract. Thus the statute of limitations does not apply to any order or
                                            9   invoice, and in any event is not appropriately decided on a motion to dismiss.
                                           10         B.     Claim 2: The FAC States A Claim For Breach of Contract
                                           11                Based On The Parties’ Incentive Agreement
             A PROFESIONAL CORPORATION




                                           12         As noted above, the Court’s prior Order faulted the Complaint for “not
THOITS LAW




                                           13   identify[ing] the specific terms of the specific agreements that Defendant
                                           14   allegedly breached.” Order at 3. On the allegations of damages, however,
                                           15   the Court rejected TSC’s argument that allegations of damages based on
                                           16   “‘hundreds of thousands’ of dollars for the orders that were placed and then
                                           17   cancelled, and ‘millions of dollars’ in products” was insufficient, holding that
                                           18   additional “specificity is not required.” Id. at 4.
                                           19         As to the second claim, the FAC addressed the Order by alleging that
                                           20   the parties signed a 2019 Incentive Agreement in June 2019. The FAC quotes
                                           21   specific provisions of the 2019 Incentive Agreement that were either breached
                                           22   or that are relevant to damages. E.g. FAC ¶¶ 21-25. The pages from the
                                           23   2019 Incentive Agreement are even cited. The FAC also explains how the
                                           24   terms from the 2019 Incentive Agreement “continued to govern the parties’
                                           25   relationship into 2020 while the parties negotiated a new incentive agreement
                                           26   for 2020.” FAC ¶ 26. These terms include two specific provisions that TSC
                                           27   is alleged to have breached: (1) required Payment Terms under which TSC
                                           28   had to make payments within 60 days (FAC ¶ 24) and (2) a provision
                                                                                         10
                                                      BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 15 of 22 Page ID #:214




                                            1   requiring that “Cancelled purchase orders, rescheduled shipments or other
                                            2   product changes requested by TSC are subject to preapproved acceptance by
                                            3   BELLA+CANVAS.” FAC ¶ 25. Thus TSC is on notice of the contract and
                                            4   the contract terms that were allegedly breached.
                                            5                1.    The Majority Of TSC’s Arguments Were Not Part Of
                                            6                      The Parties’ Meet and Confer Or Were Resolved
                                            7                      During The Meet And Confer
                                            8         TSC provided a meet and confer letter to B+C in advance of the
                                            9   parties’ required meet and confer under Local Rule 7-3. Lipanovich Decl.
                                           10   Ex. 1. Counsel for TSC confirmed that there were no other grounds on which
                                           11   TSC was challenging the FAC other than those set forth in the letter.
             A PROFESIONAL CORPORATION




                                           12   Lipanovich Decl. ¶ 3. That letter identified just two purported issues with the
THOITS LAW




                                           13   claim for Breach of Contract – Incentive Agreement. First, TSC argued that
                                           14   the allegations on cancelled orders were insufficient. Lipanovich Decl. Ex. 1
                                           15   at 3 (first full paragraph). Second, TSC argued that the FAC failed to
                                           16   sufficiently allege that the contractual provisions on rebates and incentives
                                           17   were breached. Id. at 3 (second full paragraph). During the meet and confer,
                                           18   B+C’s counsel explained that, as set forth in the FAC, the alleged breach was
                                           19   that TSC failed to pay for millions of dollars of apparel that it orders (FAC ¶
                                           20   28) and that TSC cancelled orders without preapproval (FAC ¶ 29).
                                           21   Lipanovich Decl. ¶ 4. B+C’s counsel also explained the rebates and
                                           22   incentives were damages that flowed from these breached (FAC ¶ 30). Id.
                                           23   TSC’s counsel responded that she understood, and that the issue with the
                                           24   rebates and incentives was “resolved.” Id. This was confirmed in an email.
                                           25   Lipanovich Decl. Ex 3 (“During our meet and confer, we were able to clarify
                                           26
                                           27
                                           28
                                                                                         11
                                                      BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 16 of 22 Page ID #:215




                                            1   and resolve the issues identified in TSC’s meet and confer letter with respect
                                            2   to the rebates and incentives.”).4
                                            3         Given these admissions during meet and confer, the only argument
                                            4   properly made in the Motion is the attack on cancelled orders (which should
                                            5   be rejected as set forth below). Indeed, the meet and confer concessions make
                                            6   it plain that the Motion’s argument that the FAC “leaves TSC guessing what
                                            7   actually is alleged against it and why,” e.g. Motion at 10:2-3, is false. TSC
                                            8   knows exactly what is alleged with respect to its breach because the specific
                                            9   contract terms are quoted in the FAC.
                                           10                2.     The FAC Sufficiently Alleges That TSC’s Failure To
                                           11                       Pay For Orders Is A Breach Of Contract
             A PROFESIONAL CORPORATION




                                           12         The Motion argues that the FAC does not allege that TSC breached the
THOITS LAW




                                           13   contractual requirement that TSC pay for orders within 60 days. Motion at
                                           14   10:6-27. There was no mention of this argument in meet and confer letter
                                           15   (Lipanovich Decl. Ex. 1) and the reason is obvious: The Motion itself
                                           16   disproves this claim, quoting allegations from the Complaint that TSC
                                           17   breached by “‘not paying millions of dollars owed within the Net 60 payment
                                           18   terms (or at any time.’” Motion at 10:10-13 (quoting FAC ¶ 28). The
                                           19   Motion also quotes allegations that “TSC still owes millions of dollars to
                                           20   [Plaintiff] for these unpaid and past due invoices . . . .” Motion at 10:15-16
                                           21   (quoting FAC ¶ 28). These allegations are sufficient to allege a breach.
                                           22         TSC cites one case for this proposition, which is this an unpublished
                                           23   Ninth Circuit decision addressing a pro se complaint. Neal v. Quality Loan
                                           24   Service Corp., 301 Fed. App’x 679, 680 (9th Cir. 2008). It consists of four
                                           25   sentences with no analysis of the allegations at issue or why there were
                                           26   insufficient. Id.
                                           27
                                                4
                                                 TSC responded to this email and did not dispute that the issue was resolved.
                                           28   Lipanovich Decl. Ex. 3.
                                                                                        12
                                                      BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 17 of 22 Page ID #:216




                                            1         At the motion to dismiss stage, allegations need only be plausible and
                                            2   all reasonable inferences should be drawn in favor of the plaintiff. Here, it is
                                            3   alleged, or at a minimum reasonable inferred, that the above allegations
                                            4   demonstrate TSC’s breach of the incentive agreement’s payment terms.
                                            5                3.    The FAC Sufficiently Alleges That TSC’s Cancellation
                                            6                      Of Orders Is A Breach Of Contract
                                            7         TSC’s argument with respect to cancelled orders is a repeat of the
                                            8   arguments from its first motion to dismiss on damages. TSC argued in its
                                            9   prior motion that allegations of “hundreds of thousands of dollars in cancelled
                                           10   orders” did not give it fair notice of the alleged damages sought. This was
                                           11   specifically rejected, and should be rejected again here. Order at 4.
             A PROFESIONAL CORPORATION




                                           12         The only deficiency cited in the Order was that the specific contractual
THOITS LAW




                                           13   provisions were not clearly identified. In response, the FAC now quotes the
                                           14   contractual term related to cancellation of orders:
                                           15         As memorialized in the 2019 Incentive Agreement, the parties
                                           16         also agreed to limit TSC’s ability to cancel orders or make
                                           17         returns without B+C’s permission, stating that: “Cancelled
                                           18         purchase orders, rescheduled shipments or other product changes
                                           19         requested by TSC are subject to preapproved acceptance by
                                           20         BELLA+CANVAS.” See 2019 Incentive Agreement p. 4.
                                           21   FAC ¶ 25. It is also alleged that this provision was breached when TSC
                                           22   cancelled orders without pre-approval, FAC ¶ 29, and the amount of damages
                                           23   (already found sufficient by the Court) is identified, FAC ¶ 30.
                                           24         The Motion’s cited case law on this point simply confirms that the
                                           25   FAC’s allegations are sufficient. For example, in Park v. Morgan Stanley &
                                           26   Co., the court found that the plaintiff “fail[ed] to allege any specific terms of
                                           27   the contract he claims Defendants actually breached.” No. 2:11-CV-9466-
                                           28   ODW, 2012 WL 589653, at *3 (C.D. Cal. Feb. 22, 2012). The court noted
                                                                                         13
                                                      BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 18 of 22 Page ID #:217




                                            1   that the allegations related to breach were conclusory because “Plaintiff does
                                            2   not specify when and how Defendants supposedly contracted [for the allegedly
                                            3   breached term].” Id. The same issue was present in a second case cited by
                                            4   TSC on this point. In Jackson v. Rhino Entertainment Co., the court found
                                            5   that the existence of a contract had been alleged, but the plaintiff failed to
                                            6   allege which part of the contract that defendants breached and alleged only
                                            7   that defendants had failed to pay royalties. No. CV1601668BROPJWX, 2016
                                            8   WL 11002546, at *5 (C.D. Cal. Nov. 10, 2016). This was an issue because
                                            9   there were numerous royalty provisions in the contract and plaintiff did not
                                           10   state which provision was breached. Id.
                                           11         Here, the FAC is much different. The FAC precisely identifies the
             A PROFESIONAL CORPORATION




                                           12   “specific terms of the contract” related to the cancellation of orders that are
THOITS LAW




                                           13   alleged to have been breached. The provision itself is quoted and the page
                                           14   number where the provision appears in the 2019 Incentive Agreement is cited.
                                           15   FAC ¶ 25. This is sufficient to give TSC fair notice of its alleged breach.
                                           16                4.     TSC Admitted The Purported Issues With Rebates and
                                           17                       Incentives Were Resolved At The Meet And Confer
                                           18         As noted above, the parties discussed the allegations related to
                                           19   incentives and rebates and TSC agreed on the meet and confer that the issue
                                           20   was resolved. Lipanovich Decl. ¶ 4 & Ex. 3. And as B+C explained during
                                           21   the meet and confer to which TSC counsel concurred, the allegations related
                                           22   to rebates and incentives are part of B+C’s claim for damages based on
                                           23   TSC’s breaches of the 2019 Incentive Agreement. The connection between
                                           24   the breach (e.g. not paying for orders placed) and the rebates and incentives is
                                           25   apparent in the FAC. TSC was advanced rebates and incentives by B+C
                                           26   based on orders placed by TSC. FAC ¶¶ 27-28. TSC was required to pay for
                                           27   those orders, but it has failed to do so. As a result, TSC breached its
                                           28   agreement with B+C to make payments on the required Net 60 terms, and
                                                                                         14
                                                      BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 19 of 22 Page ID #:218




                                            1   thus TSC must return the rebates and incentives. Id. TSC’s arguments
                                            2   related to the sufficiency of the FAC’s damages allegations were already
                                            3   rejected by the Court, Order at 4, and they should be rejected again here.
                                            4         TSC’s argument also has no legal basis. TSC cites no support for the
                                            5   proposition that this Court can determine causation as a matter of law on a
                                            6   motion to dismiss, which seems to be what TSC is seeking. In fact, the only
                                            7   case cited by TSC, Troyk v. Farmers Group, Inc., reviewed a summary
                                            8   judgment decision by the trial court and concluded that there was a triable
                                            9   issue on causation of damages. 171 Cal. App. 4th 1305, 1353 (2009). This is
                                           10   because causation is often a complicated issue involving factual disputes that
                                           11   cannot be resolved on a motion to dismiss. See, e.g., Estate of Gonzales v.
             A PROFESIONAL CORPORATION




                                           12   Hickman, No. 05-00660 MMM (RCX), 2006 WL 4959780, at *16 (C.D. Cal.
THOITS LAW




                                           13   Jan. 30, 2006) (“Questions of causation often involve factual disputes, which
                                           14   cannot be resolved by the court on a motion to dismiss[.]”).
                                           15               5.     The FAC Sufficiently Alleges That The Terms Of The
                                           16                      2019 Agreement Continued Into 2020
                                           17         The Motion also claims that “allegations of the unsigned modification of
                                           18   the underlying Incentive Agreement are unsupported by any facts.” Motion at
                                           19   12:14-26. Once again, this position appears nowhere in TSC’s meet and
                                           20   confer letter. See Lipanovich Decl. Ex. 1 (TSC Meet and Confer Letter). If
                                           21   the issue had been raised, B+C would have explained that TSC wrongly
                                           22   claims that “the terms of the 2019 Incentive Agreement were changed ‘in an
                                           23   agreement for 2020 that was negotiated by the parties but never signed.’”
                                           24   Motion at 12:15-16 (quoting FAC ¶ 21). This is not what the FAC alleges.
                                           25   The FAC does not allege a “modification” or “change” to the agreement;
                                           26   instead, “[t]he substance of the terms set forth in paragraph 23-25 was agreed
                                           27   to by the parties prior to June 2019 and continued to govern the parties’
                                           28   relationship into 2020 while the parties negotiated a new incentive agreement
                                                                                        15
                                                      BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 20 of 22 Page ID #:219




                                            1   for 2020.” FAC ¶ 26. Thus the entirety of the argument in the Motion is
                                            2   based on a misreading of the FAC.
                                            3   V.    IF THE COURT IS INCLINED TO GRANT THE MOTION TO
                                            4         DISMISS, LEAVE TO AMEND SHOULD BE GIVEN
                                            5         As set forth above, the FAC resolves the concerns raised by the Court’s
                                            6   prior Order and puts TSC on notice of its breach of contract, including the
                                            7   specific provisions that are alleged to be breached. However, in the unlikely
                                            8   event that the Court requires further specificity or additional allegations, then
                                            9   the Court should grant leave to amend. See Eminence Capital, LLC v.
                                           10   Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (leave to amend “shall be
                                           11   freely given”).
             A PROFESIONAL CORPORATION




                                           12         Specifically, to the extent there are any issues with the breach of
THOITS LAW




                                           13   contract allegations related to TSC’s purchase orders and B+C’s
                                           14   corresponding invoices (Claim 1), B+C can add additional details about the
                                           15   order process and allegations that make clear that the material terms at issue
                                           16   (e.g. the payment terms) are the same in purchase order, the shipment, and
                                           17   the invoice (although TSC already has the purchase orders and invoices so it
                                           18   shouldn’t be necessary). While TSC has already confirmed that it is not
                                           19   needed, see Lipanovich Decl. Ex. 3, B+C can also add additional details
                                           20   about the specific invoices that have not been paid. Notably, none of the
                                           21   arguments in the Motion on invoices, breach, or the statute of limitations were
                                           22   raised in the first motion to dismiss. Thus this would be B+C’s first
                                           23   amendment in response to these arguments.
                                           24         To the extent that there are issues with the breach of contract allegations
                                           25   related to the incentive agreement (Claim 2), B+C can also add allegations to
                                           26   address them. For example, B+C could add additional details about which
                                           27   orders were cancelled (although as the party that cancelled the orders TSC
                                           28   already has this knowledge). B+C could also add allegations clarifying the
                                                                                         16
                                                      BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 21 of 22 Page ID #:220




                                            1   issues on rebates and incentives (although TSC admitted it understood the
                                            2   current allegations during the parties’ meet and confer). Finally, B+C can
                                            3   add additional facts regarding the orders that TSC failed to pay for and the
                                            4   incentive agreement terms that were breached. These arguments in the
                                            5   Motion are also new, and in fact many were not even raised in the parties’
                                            6   meet and confer. Thus B+C should be permitted to amend to address them.
                                            7            As a further note, following the meet and confer TSC stated that it
                                            8   would stipulate to permit B+C to amend the FAC. Lipanovich Decl. Ex. 2.
                                            9   B+C declined to amend because, as set forth above, it has stated a claim
                                           10   against TSC. However, TSC’s previous willingness to permit B+C to amend
                                           11   confirms that TSC’s current position that no amendment could cure the
             A PROFESIONAL CORPORATION




                                           12   alleged deficiencies is unsupported and that leave to amend is appropriate.
THOITS LAW




                                           13         TSC’s main point on amendment relies on the often-used reference to
                                           14   “bites at the apple.” This, of course, is not the standard for whether leave
                                           15   should be granted nor is it factually accurate because almost all of the alleged
                                           16   deficiencies raised in the Motion were not previously identified by TSC. See
                                           17   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1053 (9th Cir. 2003)
                                           18   (reversing dismissal of complaint with prejudice after “three bites at the
                                           19   apple” because “plaintiffs' allegations were not frivolous and that they were
                                           20   endeavoring in good faith” to meet the pleading standards). The factors used
                                           21   to determine whether leave to amend should be granted are set out Foman v.
                                           22   Davis:
                                           23         In the absence of any apparent or declared reason—such as undue
                                           24         delay, bad faith or dilatory motive on the part of the movant,
                                           25         repeated failure to cure deficiencies by amendments previously
                                           26         allowed, undue prejudice to the opposing party by virtue of
                                           27         allowance of the amendment, futility of amendment, etc.—the
                                           28         leave sought should, as the rules require, be “freely given.”
                                                                                        17
                                                      BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
                                         Case 2:20-cv-05947-JWH-AS Document 33 Filed 11/13/20 Page 22 of 22 Page ID #:221




                                            1   Eminence Capital, 316 F.3d at 1052 (quoting Foman v. David, 371 U.S. 178,
                                            2   182 (1962). None of the factors that might weigh against granting leave to
                                            3   amend are present here. The primary factor – prejudice to the opposing party
                                            4   – is certainly not met, as there is no prejudice to TSC from TSC having to pay
                                            5   for orders that it has placed and received. Leave to amend should be given.
                                            6   VI.   CONCLUSION
                                            7         For the reasons set forth above, the Motion should be denied.
                                            8
                                            9   Dated: November 13, 2020
                                                                                            THOITS LAW
                                           10
                                           11                                         By    /s/ Nathaniel Lipanovich
             A PROFESIONAL CORPORATION




                                           12                                               Andrew P. Holland
THOITS LAW




                                                                                            Mark V. Boennighausen
                                           13                                               Nathaniel H. Lipanovich
                                                                                            Attorneys for Plaintiff
                                           14                                               Bella+Canvas, LLC

                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                       18
                                                      BELLA+CANVAS OPP. TO TSC’S MOTION TO DISMISS FAC
